PER CURIAM.
Thomas and Barbara Hall filed a notice of appeal from the amended order on Russell Devore’s motion to compel discovery. This order is non-final and nonappealable. However, because the thrust of the appellants’ argument is that the trial court lacked jurisdiction to enter the order, the merits of the argument may be addressed by certiorari review. See Robbins v. Pfeiffer, 407 So.2d 1016 (Fla. 5th DCA 1981) (when a trial court allegedly acts without jurisdiction, certiorari is a proper remedy). We therefore elect to treat the notice of appeal as a petition for writ of certiorari and deny the petition.
PETITION DENIED.
GOSHORN, C.J., and W. SHARP, J., concur.
GRIFFIN, J., concurs in result only.